Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Zachary S. Kelton Registration No.: 71,345 on 08/27/2021.
	
This application has been amended as follows:
Claims 2-4, 8-10, 13-14, 16 and 19 are amended.
Claims 11 and 17 are cancelled.
Pending claims have been amended as follows:
1.	(Previously Presented) A system comprising:
a computing device positionable at a surface of a wellbore to send and receive messages in a power line communication format over a cable;
at least one downhole device; and
a network interface unit, the network interface unit couplable between the cable and the at least one downhole device and positionable to communicate with the at least one downhole device using differing types of native signals, wherein the network interface unit comprises:
a first interface for communicating with a first downhole device using a first type of native signal of the differing types of native signals, wherein the first type of native signal is associated with a first communication format;
a second interface for communicating with a second downhole device using a second type of native signal of the differing types of native signals, wherein the second type of native signal is different from the first type of native signal and is associated with a second communication format that is different from the first communication format, and wherein the second interface comprises an inductive coupler communication port; and
a processing device communicatively coupled to the first interface and the second interface, the processing device being configured to translate between communication formats by:
converting first messages received in the first communication format from the first downhole device into a power line communication message format for transmission over the cable to the computing device; 
converting second messages received in the second communication format from the second downhole device into the power line communication message format for transmission over the cable to the computing device; and
			converting third messages received in the power line communication message format from the computing device into the first communication format or the second communication format for transmission to the first downhole device or the second downhole device, respectively.

2.	(Currently Amended) The system of claim 1 wherein the network interface unit further comprises a data memory operable to store data from the at least one downhole device.

3.	(Currently Amended) The system of claim 1 further comprising a switch for controlling an electrical power connection from the cable to the at least one downhole device.

4.	(Currently Amended) The system of claim 1 wherein the network interface unit further comprises a stored node address.

5.	(Previously Presented) The system of claim 1 wherein the computing device is configured to shape a power line communication message to reduce complexity of decoding by the network interface unit.

6.	(Previously Presented) The system of claim 1 wherein the network interface unit is configured to shape a power line communication message to reduce complexity of decoding by the computing device.

7.	(Original) The system of claim 1 wherein the network interface unit further comprises an equalizer module for compensating for a cable transfer distortion within the cable.

8.	(Currently Amended) A method of communicating between a plurality of downhole devices and a controller at a surface of a wellbore, the method comprising:
establishing, by a processing device of a network interface unit, signaling with a first downhole device of the plurality of downhole devices using a first type of native signal that is associated with a first communication format;
establishing, by the processing device, signaling with a second downhole device of the plurality of downhole devices using a second type of native signal that is different from the first type of native signal and that is associated with a second communication format that is different from the first communication format, wherein the network interface unit includes a first interface coupled between the first downhole device and a cable, wherein the network interface unit includes a second interface coupled between the second downhole device and the cable, and wherein the first interface or the second interface includes an inductive coupler communication port;
establishing, by the processing device, communication with the controller at the surface of the wellbore using power line communication over the cable;
receiving, by the processing device, a first message in a power line communication message format over the cable;
converting, by the processing device, the first message from the power line communication message format into the first communication format;
forwarding, by the processing device, the first message in the first communication format to the first downhole device via the first interface using the first type of native signal;
receiving, by the processing device, a second message in the power line communication message format over the cable;
converting, by the processing device, the second message from the power line communication message format into the second communication format;
forwarding, by the processing device, the second message in the second communication format to the second downhole device via the second interface using the second type of native signal[[.]];
receiving, by the processing device, a third message from the first downhole device via the first interface; 
decoding, by the processing device, the first message from the first communication format associated with the first type of native signal;
encoding, by the processing device, the first message into the power line communication message format; and
transmitting, by the processing device, the first message in the power line communication message format uphole to the controller via the cable.

9.	(Currently Amended) The method of claim 8 wherein said establishing the communication with the controller comprises monitoring a plurality of electrical properties of a network by the network interface unit, and wherein the controller shapes a message in a power line communication format to reduce complexity of decoding.

10.	(Currently Amended) The method of claim 8 wherein said establishing the communication with the controller comprises monitoring a plurality of electrical properties of a network by the network interface unit, and wherein the network interface unit shapes a message in the power line communication message format to reduce complexity of decoding.

11.	(Canceled)

12.	(Previously Presented) The method of claim 8 wherein the first message includes at least one node address stored in the network interface unit.

13.	(Currently Amended) The method of claim 12 further comprising:
receiving, by the processing device, a message in the power line communication message format from the controller, wherein the message includes one or more additional node addresses such that the network interface unit repeats the message to at least a second network interface unit comprising at least one of the one or more additional node addresses.

14.	(Currently Amended) A non-transitory computer-readable medium that includes instructions that are executable by a processing device for causing the processing device to perform operations comprising:
establishing signaling with a first downhole device of a plurality of downhole devices using a first interface configured to communicate with the first downhole device via a first type of native signal that is associated with a first communication format;
establishing signaling with a second downhole device of the plurality of downhole devices using a second interface configured to communicate with the second downhole device via a second type of native signal that is different from the first type of native signal and that is associated with a second communication format that is different from the first communication format;
establishing communication with a controller at a surface of a wellbore using power line communication over a cable;
receiving a first message from the controller in a power line communication message format over the cable; 
converting the power line communication message format into the first communication format; 
forwarding the first message in the first communication format to the first downhole device via the first interface using the first type of native signal;
receiving a second message in the power line communication message format over the cable;
converting the second message from the power line communication message format into the second communication format;
forwarding the second message in the second communication format to the second downhole device via the second interface using the second type of native signal[[.]];
receiving a third message in the first communication format from the first downhole device via the first interface;
decoding the first message from the first communication format associated with the first type of native signal; 
encoding the first message into the power line communication message format; and
transmitting the first message in the power line communication message format uphole to the controller via the cable.

15.	(Previously Presented) The non-transitory computer-readable medium of claim 14 wherein the operations further comprise storing data from at least one of the plurality of downhole devices.

16.	(Currently Amended) The non-transitory computer-readable medium of claim 14 wherein said establishing the communication with the controller comprises monitoring a plurality of electrical properties of a network, and wherein the operations further comprise shaping a message in the power line communication message format to reduce complexity of decoding.

17.	(Canceled)

18.	(Previously Presented) The non-transitory computer-readable medium of claim 14 wherein the first message includes at least one node address stored in a network interface unit that comprises the processing device.

19.	(Currently Amended) The non-transitory computer-readable medium of claim 18 wherein the operations further comprise:
	receiving a message in the power line communication message format from the controller, wherein the message includes one or more additional node addresses; and 
	repeating the message to at least a second network interface unit comprising at least one of the one or more additional node addresses.

20.	(Previously Presented) The non-transitory computer-readable medium of claim 14 wherein the operations further comprise controlling an electrical power connection from the cable to at least one of the plurality of downhole devices.

Reasons for Allowance:
Prior art of record does not teach, or make obvious a system comprising: a first interface for communicating with a first downhole device using a first type of native signal of the differing types of native signals, wherein the first type of native signal is associated with a first communication format; a second interface for communicating with a second downhole device using a second type of native signal of the differing types of native signals, wherein the second type of native signal is different from the first type of native signal and is associated with a second communication format that is different from the first communication format, and wherein the second interface comprises an inductive coupler communication port; and a processing device communicatively coupled to the first interface and the second interface, the processing device being configured to translate between communication formats 
US2012/0268288 to Cousin discloses a system comprising: a computing device positionable at a surface of a wellbore (fig 1:24, par[0016]) to send and receive messages in a power line communication format over a cable (fig 1:24, par[0016]); at least one downhole device (fig 2:100, par[0017]); and a network interface unit (fig 2:200, par[0018]), the network interface unit couplable between the cable and the at least one downhole device (par[0019]) and positionable to communicate with the at least one downhole device using differing types of native signals (fig 2:210,220,230, par[0019], [0020]), wherein the network interface unit comprises: a processing device including instructions (fig 2:260, par[0019]), that are executable by the processing device, cause the network interface unit to communicate between the at least one downhole device and the computing device by converting an information format between any of the differing types of native signals of the at least one downhole device and a power line communication message format (par[0019], [0020], [0021]).
Cousin does not disclose a system comprising: a first interface for communicating with a first downhole device using a first type of native signal of the differing types of native signals, wherein the first type of native signal is associated with a first communication format; a second interface for communicating with a second downhole device using a second type of native signal of the differing types of native signals, wherein the second type of native signal is different from the first type of native 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685